Citation Nr: 1114523	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-35 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to September 1980.

The claims of entitlement to service connection for bipolar disorder and PTSD came to the Board of Veterans' Appeals (Board) from June 2004 and May 2007 rating decisions, respectively, of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in November 2009 for further development.  

The Veteran was testified at a Board video conference hearing in July 2009.  A transcript is of record.

The issue regarding a 38 U.S.C.A. § 1151 claim has been raised by the record (specifically, in statement received in November 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a July 2009 Board video conference hearing.  The Board subsequently remanded the claim in November 2009 for additional development.  By letter dated in December 2010, the Board informed the Veteran that the Board member, who conducted the hearing, is no longer employed at the Board.  The Board noted that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  Given the situation, the Board offered the Veteran another opportunity to testify at another hearing.  On a form received in December 2010, the Veteran initialed the appropriate line to indicate that he wanted to appear at a Board video conference hearing.   

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the Veteran for a Board video conference hearing as requested in connection with his appeal.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

